ACCESS INTEGRATED TECHNOLOGIES, INC. d/b/a CINEDIGM DIGITAL CINEMA CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the years ended March 31, 2008 and 2009 ($ in thousands, except for per share data) 9. SEGMENT INFORMATION Segment information has been prepared in accordance with SFAS No. 131, “Disclosures about Segments of an Enterprise and Related Information.”The Company is comprised of five reportable segments: Phase I Deployment, Phase II Deployment, Services, Content & Entertainment and Other. The segments were determined based on the products and services provided by each segment and how management reviews and makes decisions regarding segment operations. Performance of the segments is evaluated on income (loss) from operations before interest, taxes, depreciation and amortization.As a result of the change in the Company’s reportable segments, the Company has restated the segment information for the prior periods.Future changes to this organization structure may result in changes to the reportable segments disclosed. The Phase I Deployment and Phase II Deployment segments consist of the following: Operations of: Products and services provided: Phase 1 DC Financing vehicles and administrators for the Company’s 3,724 Systems installed nationwide in Phase 1 DC’s deployment to theatrical exhibitors.The Company retains ownership of the residual cash flows and the Systems after the repayment of all non-recourse debt and at the expiration of exhibitor master license agreements. Phase 2 DC Financing vehicles and administrators for the Company’s second digital cinema deployment, through Phase 2 DC (the “Phase II Deployment”).The Company retains no ownership of the residual cash flows and digital cinema equipment after the completion of cost recoupment and at the expiration of the exhibitor master license agreements. The Services segment consists of the following: Operations of: Products and services provided: Digital Cinema Services Provides monitoring, billing, collection, verification and other management services to the Company’s Phase I Deployment, Phase II Deployment as well as to exhibitors who purchase their own equipment. Collects and disburses VPFs from motion picture studios and distributors and ACFsfrom alternative content providers, movie exhibitors and theatrical exhibitors. Software Develops and licenses software to the theatrical distribution and exhibition industries, provides ASP Service, and provides software enhancements and consulting services. DMS Distributes digital content to movie theatres and other venues having digital projection equipment and provides satellite-based broadband video, data and Internet transmission, encryption management services, video network origination and management services and a virtual booking center to outsource the booking and scheduling of satellite and fiber networks and provides forensic watermark detection services for motion picture studios and forensic recovery services for content owners. The Content & Entertainment segment consists of the following: Operations of: Products and services provided: USM Provides cinema advertising services and entertainment. CEG Acquires, distributes and provides the marketing for programs of alternative content and feature films to movie exhibitors. The Other segment consists of the following: Operations of: Products and services provided: Pavilion Theatre A nine-screen digital movie theatre and showcase to demonstrate the Company’s integrated digital cinema solutions. Managed Services Provides information technology consulting services and managed network monitoring services through its global network command center. Access Digital Server Assets Provides hosting services and provides network access for other web hosting services. Since May 1, 2007, the Company’s IDCs have been operated by FiberMedia, consisting of unrelated third parties, pursuant to a master collocation agreement.Although the Company is still the lessee of the IDCs, substantially all of the revenues and expenses were being realized by FiberMedia and not the Company and since May 1, 2008, 100% of the revenues and expenses are being realized by FiberMedia. Information related to the segments of the Company and its subsidiaries is detailed below: As of March 31, 2008 Phase I Phase II Services Content & Entertainment Other Corporate Consolidated Total intangible assets, net $— $— $586 $12,924 $80 $2 $13,592 Total goodwill $— $— $4,306 $6,133 $4,110 $— $14,549 Total assets $291,979 $— $22,263 $29,563 $12,674 $17,197 $373,676 Notes payable, non-recourse $210,879 $— $— $— $— $— $210,879 Notes payable — — — 184 — 56,624 56,808 Capital leases — 5,903 — 5,903 Total debt $210,879 $— $— $184 $5,903 $56,624 273,590 As of March 31, 2009 Phase I Phase II Services Content & Entertainment Other Corporate Consolidated Total intangible assets, net $527 $— $156 $10,010 $14 $— $10,707 Total goodwill $— $— $4,306 $1,568 $2,150 $— $8,024 Total assets $250,030 $5,330 $19,911 $21,391 $9,476 $16,259 $322,397 Notes payable, non-recourse $195,448 $— $— $— $— $— $195,448 Notes payable — — 501 35 — 55,221 55,757 Capital leases — — — 68 5,939 — 6,007 Total debt $195,448 $— $501 $103 $5,939 $55,221 $257,212 Capital Expenditures Phase I Phase II Services Content & Entertainment Other Corporate Consolidated For the fiscal year ended March 31, 2008 $71,255 $— $3,981 $490 $420 $31 $76,177 For the fiscal year ended March 31, 2009 $14,074 $3,972 $3,407 $285 $274 $20 $22,032 For the Fiscal Year Ended March 31, 2008 Phase I Phase II Services Content & Entertainment Other Corporate Consolidated Revenues from external customers $42,441 $— $8,061 $20,247 $10,235 $— $80,984 Intersegment revenues 100 — 313 — 321 — 734 Total segment revenues 42,541 $— 8,374 20,247 10,556 $— 81,718 Less: Intersegment revenues (100) — (313) — (321) — (734) Total consolidated revenues $42,441 $— $8,061 $20,247 $10,235 $— $80,984 Direct operating (exclusive of depreciation and amortization shown below) 790 — 5,674 12,335 7,770 — 26,569 Selling, general and administrative 2,149 — 3,559 9,202 819 7,441 23,170 Provision for doubtful accounts 302 — 154 810 130 — 1,396 Research and development — — 162 — — — 162 Stock-based compensation 66 — 152 65 48 122 453 Impairment of intangible asset — — — 1,588 — — 1,588 Depreciation and amortization of property and equipment 24,286 — 2,458 1,206 1,267 68 29,285 Amortization of intangible assets — — 690 3,508 88 4 4,290 Total operating expenses 27,593 — 12,849 28,714 10,122 7,635 86,913 Income (loss) from operations $14,848 $— $(4,788) $(8,467) $113 $(7,635) $(5,929) For the Fiscal Year Ended March 31, 2009 Phase I Phase II Services Content & Entertainment Other Corporate Consolidated Revenues from external customers $48,746 $158 $7,228 $17,172 $9,710 $— $83,014 Intersegment revenues 13 — 696 75 403 — 1,187 Total segment revenues 48,759 158 7,924 17,247 10,113 $— 84,201 Less :Intersegment revenues (13) — (696) (75) (403) — (1,187) Total consolidated revenues $48,746 $158 $7,228 $17,172 $9,710 $— $83,014 Direct operating (exclusive of depreciation and amortization shown below) 935 48 4,808 12,062 7,818 — 25,671 Selling, general and administrative 952 638 2,136 6,426 897 7,021 18,070 Provision for doubtful accounts (150) — 220 447 70 — 587 Research and development — — 188 — — — 188 Stock-based compensation 82 — 159 98 (25) 631 945 Impairment of goodwill — — — 4,565 1,960 — 6,525 Depreciation and amortization of property and equipment 28,540 87 1,800 1,021 1,019 64 32,531 Amortization of intangible assets 23 — 430 2,914 66 1 3,434 Total operating expenses 30,382 773 9,741 27,533 11,805 7,717 87,951 Income (loss) from operations $18,364 $(615) $(2,513) $(10,361) $(2,095) $(7,717) $(4,937)
